DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 12 have been amended to require a valve body having “a plurality of stepped regions having different diameters relative to a valve axis of the valve body, wherein each stepped region is coupled to one of the plurality of pressure tubes having a corresponding diameter”.   [0014] of the disclosure indicates that “The valve body can be used with pressure tubes having different 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US# 2017/0184245).
Nakano discloses a valve body 51/52 for a damper comprising: a plurality of pressure tubes 11/12/13 of the damper having different diameters;  a plurality of fluid passages 511/512/513/514 ;  and a plurality of stepped regions having different diameters relative to a valve axis of the valve body, wherein each stepped region is configured to be selectively coupled to one of the plurality of pressure tubes having a corresponding diameter; and wherein the valve body is a unitary body (the assembled device can be considered unitary). 

    PNG
    media_image1.png
    970
    1042
    media_image1.png
    Greyscale

Regarding claim 2, the plurality of stepped regions are disposed adjacent to each other.  See figure above. 
 	Regarding claim 3, the plurality of stepped regions comprises three stepped regions. See figure above.
 	Regarding claim 4, the plurality of stepped regions are disposed on an outer surface of the valve body. See figure above.

Regarding claim 5, each stepped region has a different size to accommodate the one of the plurality of pressure tubes.   See figure above.
 	Regarding claim 6, a plurality of compression lands (lands on the bottom sides surrounding 511B/513B/514B) having different diameters relative to the valve axis; and a plurality of valve discs 51b/52c having different diameters;  wherein each compression land is configured to be selectively engaged with one of the plurality of valve discs having a corresponding diameter. 
 	Regarding claim 7, the plurality of fluid passages comprises a first fluid passage 511 and a second fluid passage 514 disposed radially outwards of the first fluid passage, wherein the plurality of compression lands (land outside passage 511 and land outside passage 513) are radially disposed between the first fluid passage and the second fluid passage.    Figure 4a.
	Regarding claim 8, the plurality of compression lands comprises a first compression land (land outside of passage 511) disposed proximal to the first fluid passage 511 and a second compression land (land outside passage 513) disposed distal to the first fluid passage 511. 
 	Regarding claim 9, a length of the first compression land is less than a length of the second compression land.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
 	Regarding claim 10, at least two compression lands from the plurality of compression lands have different lengths.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
	Regarding claim 11, a plurality of rebound lands (lands on the top sides surrounding 512, 513) are disposed axially opposite to the plurality of compression lands. 
	Regarding claim 12, Nakano discloses a base valve assembly 50 for a damper comprising: a plurality of pressure tubes 11/12/13 of the damper having different diameters;  a valve body 51/52 
Regarding claim 13, the plurality of stepped regions are disposed adjacent to each other.   See figure above. 
	Regarding claim 14, the plurality of compression lands comprises a first compression land (land outside of passage 511) disposed proximal to the first fluid passage 511 and a second compression land (land outside passage 513) disposed distal to the first fluid passage 511, and a length of the first compression land is less than a length of the second compression land.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
	Regarding claim 16, the valve disc elastically bends to open the first fluid passage.   [0063]
 	Regarding claim 17, Nakano discloses damper 1 comprising: a pressure tube 11 defining a fluid chamber;  a piston assembly 30 disposed within the fluid chamber, the piston assembly dividing the fluid chamber into a rebound chamber Y2 and a compression chamber Y1;  a reserve tube 12 disposed around the pressure tube to define a reserve chamber R between the pressure tube and the reserve 
 Regarding claim 18, the plurality of stepped regions are disposed adjacent to each other.   See figure above. 
	Regarding claim 19, the plurality of compression lands comprises a first compression land (land outside of passage 511) disposed proximal to the first fluid passage 511 and a second compression land (land outside passage 513) disposed distal to the first fluid passage 511, and a length of the first compression land is less than a length of the second compression land.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
Regarding claim 21, the plurality of pressure tubes comprises at least three pressure tubes 11/12/13 and each of the at least three pressure tubes has a different diameter.

.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Regarding the 112(b) rejection, Applicant’s amendments have clarified that the claims require the combination of a valve body and a plurality of pressure tubes.  However, this has raised other issues as set forth above.  
Regarding the rejections in view of Nakano, Applicant notes that claims 1, 12, and 17 have been revised to clarify that the valve body is a unitary body and that Nakano teaches separate valve bodies (51, 51) for holding different diameters of pressure tubes (10, 11).   It is noted that claims 1-11 are directed towards a “valve body” comprising various parts.  For instance, claim 1 requires a valve body comprising a plurality of pressure tubes.  Dependent claim 6 requires that the valve body further comprises “a plurality of valve discs”.  In light of the language of the claims, the term “unitary” cannot preclude multipart structures such as that of Nakano.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 10026356 discloses a guide body 7 having stepped portions 26-29 for accommodating pressure tubes of differing diameters.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK